Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 12-23 and 25 are cancelled.  Claims 1-11, 24, and 26-30 are pending.

Priority
This application is a 371 of PCT/IB2018/054841 06/29/2018.
Acknowledgment is made of applicant's claim for foreign priority based on application INDIA 201741023375 07/03/2017.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-11 and 28-30) drawn to a method of treating dementias, and the species behavioral changes in dementia, in the reply filed on 12/17/21 is acknowledged.  The traversal is on the grounds that “The applicant respectfully submits that the non-elected group II claims 24, 26 and 27, are drawn towards a pharmaceutical composition comprising the pure 5-HT 6 receptor antagonist which is used for the treatment of the claimed indications and would therefore possess the same inventive concept as that of the elected claims … Therefore the applicant respectfully traverses the restriction requirement and submits that it would not pose a serious burden on the examiner to search and examine these claims.”  This 
With respect to the species election the Applicant argues “The applicant respectfully submits that the patient populations have the common technical feature of being forms of dementia and they are al related to cognition and behavioral changes in dementia, Therefore the applicant submits it would not pose a serious burden on the examiner to search and examine all of the species of patient populations claimed in the elected group-I.”  This is not found persuasive because while they are all related to dementia, they would not all necessarily be discoverable in the same, or similar, searches, thus providing a search burden.  Upon the determination of an allowable species, the expansion to additional species will be considered.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 1-3, 8-11, 24, and 26-30 are examined herein insofar as they read on the elected invention and species.

Claim Objections
Claim 29 is objected to because of the following informalities:  in line 2 the claim states “selected from aggression dementia”, however based on the language in the other claims and in the specification the Examiner believes that this limitation should properly read “selected from aggression in dementia” (emphasis added).  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramírez (María Javier Ramírez, 5-HT6 receptors and Alzheimer’s disease , Alzheimer’s Research & Therapy 2013, 5:15) as evidenced by the CAS registry entry for SUVN 502.
Ramírez discloses that SUVN-502 was known and was being tested in clinical trials (see, for example, pg. 6, right column, second paragraph, and the whole document).  One of ordinary skill would have understood that the use of an active compound requires the addition of a pharmaceutical composition that comprises the active in combination with pharmaceutically acceptable excipients.
The CAS registry entry for SUVN 502 evidences that SUVN-502 is the instantly elected compound; i.e. 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-
The limitations drawn to “for the treatment of dementia due to menopause, senile dementia, vascular dementia, chemotherapy-induced cognitive impairment or behavioral changes in dementia”, “wherein the composition is administered to the patient by oral, nasal, local, dermal or parenteral routes”, and “is administered to the patient one to three times per day, one to three times per week or one to three times per month” are generally drawn to the intended use of the claimed composition and are only considered insofar as they modify the composition itself.  In the instant case they do nothing to materially change the composition from that disclosed in the prior art, and are thus considered to have been met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-11, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ramírez (María Javier Ramírez, 5-HT6 receptors and Alzheimer’s disease , Alzheimer’s Research & Therapy 2013, 5:15) as evidenced by the CAS registry entry for SUVN 502 as applied to claims 24, 26, and 27 above.
The instant claims are generally drawn to the method of treating behavioral changes in dementia comprising administering 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole dimesylate monohydrate (related to claims 2, 3, and 8), wherein the behavioral change in dementia is selected from selected from 
Ramírez discloses as above, and further teaches that the field of 5-HT6 receptor targeting for the treatment of Alzheimer’s disease was active and fruitful (see, for example, the title and the whole document).  Ramírez discloses that SUVN-502 was in clinical trials for the treatment of Alzheimer’s disease (see, for example, pg. 6, right column, second paragraph), teaches that Alzheimer’s disease is the most common cause of dementia among older people and is characterized by behavioral disorders (see, for example, the Introduction on pg. 1, left column), and that the therapeutic use of 5-HT6 receptor ligands for mood disorders associated with AD, including anxiety, depression, and schizophrenia, has been reported (see, for example, Concluding remarks on pg. 7, left column).
Ramírez does not specifically disclose the treatment of, e.g., anxiety in Alzheimer's disease/dementia.
It would have been obvious to one of ordinary skill in the art to treat of anxiety in Alzheimer's disease/dementia with the claimed compound.
One of ordinary skill would have been motivated to treat anxiety in Alzheimer's disease/dementia with the claimed compound because the prior art discloses that Alzheimer’s disease is the most common cause of dementia among older people, discloses that Alzheimer’s is characterized by behavioral disorders including anxiety, 
One of ordinary skill would have combined the teachings within Ramírez and would have taken the extant treatment for the patient population with Alzheimer’s/dementia and applied it to the patient subpopulation of Alzheimer’s/dementia with anxiety, and would have done so with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 24, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 7,718,690 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patented claims are generally drawn to the method of treatment of Alzheimer's and cognition comprising administering a compound of formula I, reproduced below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patented claims do not specifically disclose the instant compound or the dementia, however, the patented compound embraces the instant compound and thus makes it obvious and the result of dementia from Alzheimer's disease is well known to both those of skill and the layman alike.


The instant claims are generally drawn to the treatment of dementia, e.g. from Alzheimer’s disease, comprising administering 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole, shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patented claims are generally drawn to the compound 1-(2-bromobenzenesulfonyl)-5-methoxy-3-(4-methylpiperazin-1-ylmethyl)-1H-indole (i.e. the instant compound, see, for example, claim 1 at column 70) and the treatment of Alzheimer's disease.
The patented claims do not specifically disclose the dementia, however, the result of dementia from Alzheimer's disease is well known to both those of skill and the layman alike.

Claims 1-3, 8, 24, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,116,764 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of dementia, e.g. from Alzheimer’s disease, comprising administering 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole, shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patented claims are generally drawn to the compound 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole dimesylate monohydrate (i.e. the instant compound, see, for example, claim 2) and the treatment of Alzheimer's disease (see, for example, claim 14).
The patented claims do not specifically disclose the dementia, however, the result of dementia from Alzheimer's disease is well known to both those of skill and the layman alike.

Claim 1-3, 8, 24, 26, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-8, 10-15, and 20-40 of copending Application No. 16/097,752. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of dementia, e.g. from Alzheimer’s disease, comprising administering 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole, shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to the compound 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole dimesylate monohydrate (i.e. the instant compound, see, for example, claim 5) and the treatment of Alzheimer's disease and dementia (see, for example, claim 13).  Thus the instant claims are an obvious variant of the copending claims.


Claim 1-3, 8, 24, 26, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-43 of copending Application No. 16/099,161. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of dementia, e.g. from Alzheimer’s disease, comprising administering 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole, shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to the compound 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole dimesylate monohydrate (i.e. the instant compound, see, for example, claim 3) and the treatment of Alzheimer's disease and dementia (see, for example, claim 10).  Thus the copending claims are an obvious variant of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The instant claims are generally drawn to the treatment of dementia, e.g. from Alzheimer’s disease, comprising administering 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole, shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to the compound 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole dimesylate monohydrate (i.e. the instant compound, see, for example, claim 3).  Looking to the copending specification for definition of the utility of said compound it is described as useful for the treatment of Alzheimer's disease and dementia (see, for example, pg. 16 lines 9-23 and throughout).  Thus the copending claims are an obvious variant of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 12-23 and 25 are cancelled.  Claims 4-7 are withdrawn.  Claim 29 is objected to.  Claims 1-3, 8-11, 24, and 26-30 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627